On October 3, 1919, the state of Texas, through the attorney general, filed in the district court of Rusk county an application for a receiver to be appointed to take charge of the Timpson  Henderson Railway Company. On March 5, 1920, the application was heard in vacation by Hon. C. L. Brachfield, judge of that judicial district, and an interlocutory order entered appointing H. Y. Noble as receiver and fixing his bond at $10,000. The bond was promptly executed and approved, and Noble thereafter took possession of the railway property. For some reason the order appointing the receiver was not entered of record until April 13th following. The Timpson  Henderson Railway Company perfected an appeal from that order within the time prescribed by law, and executed a supersedeas bond, which had been fixed by the court at the sum of $5,000, conditional as required by law.
This is an original application, filed by the railway company, asking that this court grant a writ of injunction restraining H. Y. Noble from retaining possession and attempting to exercise the functions of a receiver. It is alleged that notwithstanding the execution of the supersedeas bond above referred to, Noble retains control and refuses to surrender possession of the railroad equipment, books, papers, offices, depots, and other property belonging to the railway company. The legal effect of the execution of the supersedeas bond was to suspend the order appointing the receiver until the appeal therefrom had been disposed of. Carter v. Carter, 40 S.W. 1030; Cemetery Ass'n v. Cemetery Ass'n,24 Tex. Civ. App. 668, 60 S.W. 679; Waters-Pierce Oil Co. v. State,107 Tex. 1, 106 S.W. 326; Houston, B.  T. Ry. Co. v. Hornberger, 141 S.W. 311; Id., 106 Tex. 104, 157 S.W. 744. It was the duty of the receiver, if he had previously taken charge of the property, to return it to the railway company and refrain from attempting to exercise any of the powers conferred upon him by the order of appointment, when notified of the execution and approval of the supersedeas bond.
We are of opinion that the writ prayed for should be granted; and is so ordered.